Citation Nr: 1820964	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 703A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for gouty arthritis to include manifestations of in both the right and left hands.

2.  Entitlement to service connection for residuals of surgery of the right foot to include a two inch scar.

3.  Entitlement to service connection for a left shoulder condition to include an anterior cruciate ligament (ACL) tear and osteoarthritis.

4.  Entitlement to service connection for residuals of surgery of the right hand to include surgical scars.

5.  Entitlement to service connection for residual painful motion of the right hand.

6.  Entitlement to service connection for hiatal hernia.

7.  Entitlement to service connection for radiculopathy of the left upper extremity.

REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In additional to the issues listed above, the Veteran appealed the denial of the entitlement to service connection for the following conditions: lupus; peripheral neuropathy of the bilateral lower extremities; peripheral neuropathy of the upper right extremity; and hearing loss of the right ear.  The Veteran was granted service connection for these conditions in a May 2014 rating decision prior to these matters being perfected to the Board.  As such, the Veteran has been granted his full prayer of relief regarding these issues, and the Board shall not address them any further.
 
The issue of entitlement to service connection for hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A diagnosis of gouty arthritis has not been established at any time during the appeal period.  

2.  A medical nexus has been established between an in-service incurrence of surgery of a right foot and the current residuals of surgery of the right foot to include a two inch scar.

3. The Veteran' osteoarthritis of the left shoulder is shown to have its onset in service or to be otherwise etiologically related thereto.

4.  A medical nexus has been established between surgery performed on the right hand in service and the current residuals of surgery to include surgical scars.

5.  The Veteran has manifested continuity of symptomology to include painful motion of the fingers of the right hand since separation of service.

6.  The Veteran does not have a current diagnosis of radiculopathy of the upper left extremity and did not manifest gouty arthritis during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gouty arthritis have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

2.  The criteria for service connection for the residuals of surgery of the right foot to include a two inch scar have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a left shoulder condition to include an ACL tear and osteoarthritis have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

4.  The criteria for service connection for residual surgical scars of the right hand have been met.  38 U.S.C. §§ 1101, 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

5.  The criteria for service connection for residual painful motion of fingers of the right hand have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).

6.  The criteria for service connection for radiculopathy of the upper left extremity have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran was scheduled to testify at a personal hearing before the Board, but the Veteran failed to appear.  Therefore, the Veteran's request for a hearing is deemed withdrawn.  The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Service Connection

The Veteran is seeking service connection for a number of disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can also be established through application of statutory presumptions, including for chronic diseases, like arthritis and organic diseases of the nervous system, that become manifest to a compensable degree within one year of separation of service or when there is continuity of symptomology since separation of service.  38 C.F.R. §§ 3.307, 3.309.  

Gouty Arthritis

The Veteran contends that he is entitled to service connection for gouty arthritis.  Unfortunately, the weight of the evidence indicates that the Veteran is not entitled to service connection.

The Veteran's service treatment records indicate that the Veteran manifested gouty arthritis during a period.  

Nevertheless, gouty arthritis has not been shown since the Veteran filed his claim for service connection in 2010 or proximate thereto.  Treatment records since 2010 do not contain a diagnosis of gouty arthritis.  There is also no evidence that he has been prescribed medication to ameliorate the effect of gouty arthritis.  

The Veteran underwent a VA examination in August 2011.  The examiner noted that the Veteran had been diagnosed with gouty arthritis in service.  The examiner did not provide the Veteran with a current diagnosis of gouty arthritis or suggest that the Veteran had continued to manifest gout attacks.

The Veteran underwent another VA examination in March 2014.  The examiner did not diagnose the Veteran with gouty arthritis.  The examiner submitted an addendum opinion in April 2014.  The examiner noted that the Veteran manifested gouty arthritis during a period of service, but noted that the Veteran does not take medication to prevent gout attacks and did not manifest any gout attacks during the pendency of the appeal.

The weight of the evidence indicates that the Veteran does not have a current diagnosis of gouty arthritis and did not manifest a current diagnosis during the pendency of the appeal.  The Veteran clearly manifested gouty arthritis during his period of service.  Current treatment records, however, do not document any gout attacks since 2010, and the Veteran has not been prescribed any medication to ameliorate the effects of gouty arthritis.  Moreover, multiple medical examinations/opinions indicate that the Veteran does not have a current diagnosis of gouty arthritis.  His personal, lay opinion that he currently has gouty arthritis is beyond his competence.  As such, the Veteran's past manifestations of gouty arthritis appear to have resolved prior to the Veteran filing his claim for service connection.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for a gouty arthritis is denied. 
Surgery of the Right Foot

The Veteran contends that he is entitled to service connection for the residuals of surgery of the right foot.  The Veteran's service treatment records indicate that the Veteran underwent surgery of the right foot in September 2000, and an August 2011 VA examination indicated that the Veteran manifested residuals of the surgery including a two inch scar of his right foot.  The weight of the evidence establishes a medical nexus between the current residuals of surgery of the right foot and surgery of the right foot conducted during a period of service.  Therefore, service connection is granted.

Left Shoulder

At issue is whether the Veteran is entitled to service connection for a left shoulder disability.  The Veteran's service treatment records include complaints of left shoulder pain.  The Veteran filed a claim for service connection based on continuing pain in his left shoulder.  The Veteran underwent a VA examination in May 2017 which diagnosed the Veteran had osteoarthritis in both shoulders.  The weight of the evidence indicates that the Veteran manifested continuous symptomology since separation of service.  As such, service connection for a left shoulder condition is granted.

Right Hand

At issue is whether the Veteran is entitled to service connection for the residuals of surgery of the right hand to include residual surgical scars and painful motion of the right hand.  Service treatment records indicate that the Veteran underwent surgery of the right hand to repair damage caused by a gout attack.  The Veteran underwent a VA examination in August 2011.  The Veteran reported painful motion of the right hand, and the examiner diagnosed the Veteran with residual surgical scars.  As such the weight of the evidence indicates that a medical nexus exists between the Veteran's current residual scars of a hand surgery and a hand surgery that the Veteran underwent during a period of service as a result of gout attacks that manifested during a period of service.  The Veteran underwent another VA examination in April 2014 which indicated that the Veteran reported pain in his right hand, and that the Veteran manifested limited range of motion.  As such, the weight of the evidence indicates that the Veteran has manifested continuous symptomatology including painful motion of the fingers of the right hand since separation of service.  Therefore, service connection for the residuals of surgery of the right hand to include surgical scars and residual painful motion is granted.

Radiculopathy

At issue is whether the Veteran is entitled to service connection for radiculopathy of the upper left extremity.  The weight of the evidence indicates that the Veteran is not entitled to service connection for radiculopathy of the upper left extremity.

The Veteran's current treatment records do not memorialize a diagnosis of radiculopathy of the upper left extremity during the pendency of the appeal. An August 2011 VA examination indicated that there was no objected evidence of radiculopathy.

The Veteran underwent another VA examination in February 2014.  The examiner noted that the Veteran manifested radiculopathy of the right shoulder, but the examiner did not identify any radiculopathy of the left extremity.

The weight of the evidence indicates that the Veteran does not have a current diagnosis of radiculopathy of the upper left extremity and did not manifest a current diagnosis during the pendency of the appeal.  Treatment records within the claims file do not document radiculopathy of the upper left extremity, and the Veteran has been provided multiple medical opinions which indicate that the Veteran does not have a current diagnosis radiculopathy of the upper left extremity.  His personal, lay opinion on whether or not he has radiculopathy is beyond his competence.

As previously noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997).  Therefore, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, entitlement to service connection for radiculopathy of the upper left extremity is denied. 


ORDER

Service connection for gouty arthritis is denied.

Service connection for the residuals of surgery of the right foot to include a two inch scar is granted.

Service connection for residual surgical scars of the right hand is granted.

Service connection for a left shoulder condition to include an anterior cruciate ligament (ACL) tear and osteoarthritis is granted.

Service connection for residual painful motion of the fingers of the right hand is granted.

Service connection for radiculopathy of the upper left extremity.


REMAND

The Veteran contends that he is entitled to service connection for hiatal hernia.  The Veteran was diagnosed with hiatal hernia during a period of service, and in April 2014 a VA examiner opined that the Veteran currently manifested symptoms associated with hiatal hernia including dysphagia.  The examiner, however, did not opine on whether or not a medical nexus exists between the Veteran's current symptoms and an in-service incurrence.  Once VA undertakes to provide the Veteran with a VA examination, the Veteran must be provided an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, this matter must be remanded for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to answer the following question.  Is it at least as likely as not (50 percent or more) that a medical nexus exists between a current diagnosis of hiatal hernia and an in-service incurrence?  Why or why not?

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


